COURT OF APPEALS FOR THE
                              FIRST DISTRICT OF TEXAS AT HOUSTON

                                        MEMORANDUM ORDER

Appellate case name:        Renovation Genius, LLC v. Beverly Brooks

Appellate case number:      01-21-00063-CV

Trial court case number: 1129720

Trial court:                County Civil Court at Law No. 4 of Harris County

        This Court has determined that the exhibits admitted into the evidence at the trial on the
merits of the above-referenced cause were not included as part of the reporter’s record forwarded
to this Court on appeal. Specifically, the reporter’s record does not include (1) Plaintiff’s Exhibit
Nos. 1-9 or (2) “all of the proposed exhibits submitted by defendant,” even though volume 1, page
10 of the reporter’s record indicates those exhibits were admitted into the evidence. Nor does the
reporter’s record include any other admitted exhibits. The appellate record does not reflect that
appellant requested only a partial reporter’s record. See TEX. R. APP. P. 34.6(c).
         Accordingly, we order the official court reporter for the County Civil Court at Law No. 4
of Harris County to prepare, certify, and file a supplemental reporter’s record of the exhibits
admitted into the evidence at the trial on the merits of the above-referenced cause. See TEX. R.
APP. P. 34.6(d) (“If anything relevant is omitted from the reporter’s record, . . . the appellate
court . . . may by letter direct the official court reporter to prepare, certify, and file in the appellate
court a supplemental reporter’s record containing the omitted items.”). The supplemental record
is due in this Court on or before September 29, 2022.
         We further order appellant to provide written evidence from the court reporter showing
that appellant has paid the complete reporter’s fee, including the portion of the fee for preparation
of the supplemental record containing the omitted exhibits, if any, on or before September 19,
2022; otherwise, the Court may decide the appeal under the presumptions applicable in cases with
partial reporter’s records. See TEX. R. APP. P. 34.6(c)(4).
        It is so ORDERED.

Judge’s signature: /s Sarah Beth Landau
                   Acting individually

Date: August 30, 2022